Ethridge, J.
*55ON PETITIONS FOB WBITS OB HABEAS COBPUS AND OF EBBOB
Appellant Theriault was convicted in the Circuit Court of Forrest County of grand larceny, after a jury trial in which he was without counsel hut represented himself in an able manner. This Court affirmed that conviction on October 3, 1960. No suggestion of error was filed, and the judgment became final.
 On January 9, 1961, Theriault filed a petition for habeas corpus. He alleges he is illegally detained, and that his conviction violated the due process and other clauses of the constitutions of the United States and State of Mississippi. After a careful review of the petition, we conclude that it is manifest he is not entitled to any relief on it; his conviction was amply supported by the evidence, and the trial was in accord with due process requirements. Miss. Code 1942, Bee., Sec. 2820. Hence we decline to grant the writ of habeas corpus.
 Theriault also petitions for a “writ of error”. The judgment of this Court became final on October 18, 1960, over three months ago. It is too late to reconsider the original appeal.
Petition for writ of habeas corpus denied; petition for writ of error dismissed.
All Justices concur.